—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 11, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was a landscaper for the employer until December 20, 1996. On that date, claimant arrived at his work site a few minutes late because of traffic. Claimant’s supervisor admonished him for his tardiness. An argument ensued and claimant left the site. The owner of the company subsequently instructed claimant to return to work, but when claimant learned that the only work available was under the supervision of the person with whom he had argued, he refused. The Unemployment Insurance Appeal Board ruled that claimant left his job under disqualifying circumstances, charging him with a recoverable overpayment. We affirm as there is substantial evidence in the *671record to support the Board’s decision. Neither conflict with one’s supervisor (see, Matter of Shenker [Sweeney], 244 AD2d 642; Matter of Sullam [Sweeney], 226 AD2d 754) nor dissatisfaction with one’s general working conditions (see, Matter of Fernandez [Sweeney], 241 AD2d 676) has been held to constitute good cause for leaving employment within the meaning of the Labor Law.
Mikoll, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.